DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 3,208,158).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Smith as teaching:
a papermaking machine (expressly disclosed at column 1 lines 11-13) comprising: 
one or more centrifugal blowers 20 that pull vacuum through a wet paper web at at least one location within the papermaking machine to remove water from the web and thereby generate discharge air (expressly disclosed at column 6 lines 5-15); and 
a control loop that diverts at least a portion of the discharge air to a hot air drying system disposed at a second location within the papermaking machine to aid in drying the web (expressly disclosed at column 4 lines 36-56 and expressly shown in figures 1, 7).  Smith also discloses the claim 2 feature of a humidity controller configured to control humidity of hot air within the hot air drying system (inherently disclosed at column 2 liens 28-40 because the disclosed humidity automatic control meets the claimed controller), the claim 5 feature of a discharge air pressure controller configured to control pressure of the discharge air diverted to the hot air drying system (expressly disclosed at column 2 lines 41-51), the claim 6 feature wherein the discharge air pressure controller is configured to control pressure of the discharge air to a predetermined level by controlling position of a damper 122 within the control loop based on detected pressure of the discharge air, and the claim 10 feature of a TAD (expressly shown in figures 1, 5, 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Marchal et al. (US 5,974,691). Smith discloses the claimed invention, as rejected above, except for the claimed hot air pressure controller. Marchal, another papermaking machine, discloses that feature at column 8 lines 8-14. It would have been obvious to one skilled in the art to combine the teachings of Smith with the teachings of Marchal, for the purpose of regulating hot air pressure for optimum drying of paper web.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith. Smith discloses the claimed invention, as rejected above, except for the claimed ATMOS, NTT, QRT, or ETAD. It would have been an obvious matter of design choice to recite those features, since the teachings of Smith would perform the invention as claimed, regardless of those features and applicants have not claimed or specified the criticality of those features as being necessary for patentability.
Allowable Subject Matter
Claims 3, 4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited with this action may teach one or more claimed features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, E, F, H, J, N, cited with this action, teach papermaking machines. References G, I, cited with this action, are patent publications from the same inventive entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Monday, October 31, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753